Citation Nr: 0105339	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to special monthly compensation (SMC) on 
account of the need for regular aid and attendance or because 
of being housebound.


WITNESSES AT HEARING ON APPEAL

Veteran and A.M.H.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 RO decision that denied the 
veteran's claims of service connection for hearing loss in 
the left ear and a low back disability.  In June 1996 and 
September 1999, the Board remanded the veteran's claims to 
the RO for additional development.  

This matter also arises from a September 1999 RO decision 
that denied a claim of SMC on account of the need for regular 
aid and attendance or because of being housebound.  The 
veteran was notified of the adverse decision in a RO letter 
which is dated on September 23, 1999.  The veteran timely 
filed a notice of disagreement in June 2000.  38 C.F.R. 
§§ 20.201, 20.302.  Later that month, on June 30, 2000, the 
RO sent the veteran a statement of the case.  On September 
28, 2000, the RO received the veteran's substantive appeal.  
A postmark is not of record.  In the event that the postmark 
is not of record, the postmark date will be presumed to be 
five days prior to the date of receipt of the document by VA.  
In calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a).  As 
such, it will be presumed that the veteran's substantive 
appeal was timely received on September 21, 2000.  Since the 
veteran timely filed his appeal, the Board has jurisdiction 
over his claim.  38 C.F.R. §§ 20.302, 20.305.


REMAND

Hearing Loss

The veteran served in Vietnam, during the Vietnam conflict, 
and he was awarded various combat decorations.  His military 
occupational specialty was that of a light weapons 
infantryman.  The veteran claims that he was exposed to noise 
from weapons fire in service and as a result, has hearing 
loss of the left ear.  There is current medical evidence on 
file confirming that he has hearing loss of the left ear.  
The Board remanded this claim to the RO in June 1996 and 
September 1999 for the purpose of determining the etiology of 
his hearing loss of the left ear.  A review of the claims 
file reveals that the matter of etiology remains unresolved.  
Thus, the veteran's claim of service connection must again be 
remanded so that an adequate medical opinion can be obtained.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Low Back Disability

The veteran reports that he sustained a back injury while in 
service; he seems to assert that he has had back symptoms 
ever since the initial injury; and there is current medical 
evidence on file which reflects a low back disability.  
Accordingly, the case must now be remanded so that the 
veteran may be afforded a VA examination in order to 
determine the nature and etiology of his low back disability.  
Green, supra.  The veteran is entitled to a VA examination if 
the record, including the veteran's own statements, contains 
evidence of a current disability and indicates the disability 
may be associated with military service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096,_____ (2000) (to be codified at 38 U.S.C. § 5103A) 
(This law eliminates the concept of a well-grounded claim.) 

SMC

The veteran is in receipt of a 100 percent rating for PTSD.  
He has no other service-connected disabilities.  Records on 
file, including a January 1999 SSA medical examination report 
and a January 1998 VA examination report, suggest that he may 
be unable to care for himself as a result of his PTSD.  While 
the aforementioned appears to be supportive of the veteran's 
SMC claim, it does not provide a sufficient basis for 
determining whether the veteran is entitled to SMC.  In this 
regard, it is noted that there is no definitive evidence 
reflecting whether or not the veteran has a mental incapacity 
(due to PTSD) which requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  Since such questions remain unanswered, a 
current examination is warranted in this case.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by ordering a medical examination.)
 
An attempt should also be made to secure additional relevant 
medical records with regard to all of the veteran's pending 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additional matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required to assure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

4.  The veteran must be scheduled for a 
VA audiological examination; such should 
be conducted by someone who has not 
previously examined the veteran or 
reviewed the claims folder.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner must 
respond specifically to each of the 
following items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Is it at least as likely as not that 
any hearing loss of the left ear is 
attributable to noise exposure during 
service, which was from January 1965 to 
February 1968?

5.  The veteran must be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner must 
respond specifically to each of the 
following items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.

b.  Does the veteran have a low back 
disability?

c.  Is it at least as likely as not that 
any back disability is attributable to a 
disease or injury the veteran had in 
service?

6.  The RO should schedule the veteran 
for a VA aid & attendance examination.  
The examiner must review the claims 
folder and a copy of this remand prior to 
the examination.  Specifically the 
examiner should address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.




b.  The examiner should provide an 
opinion as to whether or not the veteran 
has a mental incapacity which requires 
care or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment. 

c.  Is the veteran substantially confined 
to his house or immediate premises due to 
PTSD, which it is reasonably certain will 
remain throughout his lifetime?

d.  Is the veteran either helpless, or so 
nearly helpless as to need or require the 
regular aid and attendance of another 
person due to his PTSD?

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

7. After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full. If 
any 



development is incomplete, appropriate 
corrective action should be taken.

8.  The RO should review all three of the 
veteran's claims based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied.  If 
the benefits being sought by the veteran 
are not resolved to his satisfaction, he 
should be sent a supplemental statement 
of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


